        Case 3:16-md-02741-VC Document 13322 Filed 07/23/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


   IN RE: ROUNDUP PRODUCTS                         MDL No. 2741
   LIABILITY LITIGATION
                                                   Case No. 16-md-02741-VC


   This document relates to:                       PRETRIAL ORDER NO. 239:
                                                   RE HOLDBACK ORDER
   ALL CASES                                       RESTRICTION
                                                   Re: Dkt. No. 13192



       Because no renewed motion for a holdback regarding costs was filed by the deadline, the

restriction on transfers of money described on page 30 of Pretrial Order No. 236 is no longer in

effect. See Dkt. No. 13192, at 30.

       IT IS SO ORDERED.

Dated: July 23, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
